DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: amending claim 15 to recite “exceeds [[a]] the predetermined threshold value” would correct an antecedent basis problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 lacks written description because it has been amended to recite “stop raising the height of the rear of the vehicle upon determining that the hitch ball is received within the coupler and before the coupler is raised by more than one inch.”  It is noted that, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  MPEP 2161.01(I).  In the instant application, there is not sufficient detail in the original claims or specification because it is unclear how the hitch ball is determined to be received within the coupler before the coupler is raised by more than one inch.  
Specifically, Applicant admits that “some contact of the hitch ball with the coupler may occur (due to slight misalignment of the two features, for example) before the hitch ball is fully seated within the coupler.  It would be appreciated that detection of the hitch ball being seated is a specific scenario that requires detection” in a specific way.  Non-Final Amendment, paragraph bridging pages 9 and 10.  However, the present specification only states that “it may be advantageous or desired to stop raising hitch ball 34 by way of suspension system 71 as soon as hitch ball 34 is engaged with coupler 14, without lifting coupler 14 and, accordingly tongue 88 by a significant amount (e.g., at least less than about 1 inch and, in some aspects less than about 0.5 inches)”  (paragraph [0042]) and never discloses the specific steps or algorithms taken to perform the determination that the hitch ball is received within the coupler.  Accordingly, a person having ordinary skill in the art before the effective filing date of the present 
Claim 10 lacks written description because it has been amended to recite that “the controller detects that the hitch ball is received within the coupler by … monitoring the measurement for the current drawn exceeding a predetermined threshold value indicating an increased load on the powered suspension system” (emphasis added).  However, the above recitation does not have any support in the original specification or claims.  Specifically, the specification discloses “an increase in the power draw of suspension system 71, beyond any additional power increase by extension of the suspension springs, can be used to determine that hitch ball 34 is lifting coupler 14 and is supporting the tongue weight of trailer 16.  Controller 26 can make such a determination in number of ways, including by monitoring the current draw of one or more actuators within the suspension system 71 and integrating the measurement data during raising of the suspension system 71 at the direction of controller 26. System 26 can then monitor the result of the power draw integral for an increase above a threshold value, indicating a sudden increase in the power draw attributable to vehicle 12 beginning to raise the coupler 14.”  Paragraph [0043] (emphasis added).  First, the increase above a threshold value is not disclosed to detect “that the hitch ball is received within the coupler” as claimed, but instead “that hitch ball 34 is lifting coupler 14”.  Additionally, the power draw integral being above a threshold value as disclosed in the specification is not the same as the claimed current drawn exceeding a predetermined threshold value.  Therefore, a person having ordinary skill in the art 
Claim 11 lacks written description because it has been amended to recite “stop raising the height of the rear of the vehicle upon determining that the current drawn exceeds a predetermined threshold value indicating an increased load on the suspension system” for the same reasons as discussed for claim 10.
Claim 15 lacks written description because it has been amended to recite that “by stopping the raising of the height of the rear of the vehicle upon determining that the current drawn exceeds a predetermined threshold value, the controller stops raising the height of the rear of the vehicle when the hitch ball is received within the coupler and before the coupler is raised by more than one inch” for same reasons as discussed for both claims 1 and 10.
Claim 19 lacks written description because it has been amended to recite “stopping the raising of the height of the rear of the vehicle upon determining that the hitch ball is received within the coupler and before the coupler is raised by more than one inch” for the same reasons as discussed for claim 1.
Claim 21 lacks written description because it recites that “it is determined that the hitch ball is received within the coupler by … monitoring the measurement for the current drawn exceeding a predetermined threshold value indicating an increased load on the powered suspension system” for the same reasons as discussed for claim 10.
All claims which depend from a rejected claim lack written description by virtue of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it recites that “the powered suspension system raises the height of the entire vehicle until the threshold resistance value is detected” (emphasis added).  There is no antecedent basis for “the threshold resistance value” because the recitation “a threshold resistance value is detected” was deleted from parent claim 1.  Accordingly, it is unclear what “the threshold resistance value” is.
Claim 14 is indefinite because it recites that “the controller causes the suspension system to raise the height of the entire vehicle until the threshold resistance value is detected” (emphasis added).  There is no antecedent basis for “the threshold resistance value” because the recitation “a threshold resistance value is detected” was deleted from parent claim 11.  Accordingly, it is unclear what “the threshold resistance value” is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0158007 to Lavoie (hereinafter Lavoie) in view of U.S. Publ. No. 2018/0251153 to Li et al. (hereinafter Li).
Regarding claim 1, Lavoie discloses a vehicle hitch assistance system, comprising: a powered suspension system (71) supporting a rear of the vehicle (12) at a height (see FIGS. 5 and 7 and paragraph [0031], discloses the controller (38) causing the suspension system (71) to raise and lower); and a controller (38) configured to: 
Lavoie may not explicitly disclose stopping the raising the height before the coupler is raised by more than one inch because Lavoie does not explicitly disclose how it is determined that the hitch ball (24) is seated in the coupler ball socket (26).  However, Li discloses determining that the hitch ball (162) is received within the coupler (212) by calculating an adjustment height that the vehicle (100) has to be raised for the coupler (212) to receive the hitch ball (162) and causing the suspension (132) to raise based on the calculated adjustment height (see FIGS. 5A-5D and paragraph [0053]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the calculation of the adjustment height of Li into the device of Lavoie in order to be able to determine that the 
Regarding claim 2, Lavoie discloses a steering system (52) (see paragraph [0031]), wherein the controller (38) further: derives a vehicle path from an initial vehicle position to an end position wherein the hitch ball (24) is aligned with the coupler (26) (see FIGS. 5 and 6 and paragraph [0031]); and outputs a steering control signal to the steering system (52) to maintain the vehicle (12) along the path (see FIGS. 5 and 6 and paragraph [0031]).
Regarding claim 3, Lavoie discloses powertrain control and brake systems (66 and 68) (see paragraph [0031]), wherein the controller (38) further: controls the powertrain control and brake systems (66 and 68) to cause the vehicle (12) to move along the path from the initial position to the end position (see FIGS. 5 and 6 and paragraph [0031]).
Regarding claim 4, Lavoie may not explicitly disclose at least one radar unit defining a detection field having at least a portion directed away from the rear of the vehicle, wherein: at least a portion of the position data for the coupler is acquired from the at least one radar unit.  However, Li discloses at least one radar unit (420) defining a detection field having at least a portion directed away from the rear of the vehicle (100) (see FIG. 1 and paragraph [0034], the radar sensors are directed away from the rear of the vehicle by being pointed away, as opposed to towards, from the vehicle), 
Regarding claim 5, Li discloses that the at least one radar unit (420) includes left and right rear radar units (420) respectively mounted on left-rear and right-rear corners of the vehicle (100) (see FIG. 1).
Regarding claim 6, Lavoie discloses at least one of a rear vehicle camera (40) and an ultrasonic sensor (44) (see FIG. 1 and paragraphs [0022] and [0023]), wherein: the controller (38) acquires at least one additional portion of the position data for the coupler (26) from the at least one of the rear vehicle camera (40) and the ultrasonic sensor (44) (see FIG. 1 and paragraph [0031]).
Regarding claim 7, Lavoie may not explicitly disclose that the controller further causes the powered suspension system to lower the height of the rear portion of the vehicle prior to the hitch ball of the vehicle being aligned with the coupler.  However, Li discloses that the controller (328) further causes the powered suspension system (330) to lower the height of the rear portion of the vehicle (100) prior to the hitch ball (162) of the vehicle (100) being aligned with the coupler (212) (see FIGS. 1, 5B, 5C, and 6 and paragraph [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the lowering of Li into the device of Lavoie in order to ensure that the ball does not hit the coupler.

Regarding claim 19, Lavoie discloses a method of assisting a vehicle in hitching with a trailer, comprising: acquiring position data for a coupler (26) of the trailer (14) (see FIGS. 5 and 6 and paragraph [0031], “the controller 38 is able to locate the coupler ball socket 26”); determining when the position data indicates that a hitch ball (24) of the vehicle (12) is aligned with the coupler (26) (see FIGS. 5 and 7 and paragraph [0031], “the vehicle 12 is stopped when the hitch ball 24 is located below the coupler ball socket 26”); causing a powered suspension system (71) supporting a rear of the vehicle (12) at a height to raise the height of the rear of the vehicle (12) (see FIGS. 5 and 7 and paragraph [0031], “the controller 38 controls the suspension system 71 of the vehicle 12 to raise the vehicle 12 until the hitch ball 24 is seated in the coupler ball socket 26”); and stopping the raising of the height of the rear of the vehicle (12) upon determining that the hitch ball (24) is received within the coupler (26) (see FIGS. 5 and 7 and paragraph [0031], “the controller 38 controls the suspension system 71 of the vehicle 12 to raise the vehicle 12 until the hitch ball 24 is seated in the coupler ball socket 26”). 
Lavoie may not explicitly disclose stopping the raising of the height before the coupler is raised by more than one inch because Lavoie does not explicitly disclose how it is determined that the hitch ball (24) is seated in the coupler ball socket (26).  However, Li discloses determining that the hitch ball (162) is received within the coupler .

Claims 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0158007 to Lavoie (hereinafter Lavoie) in view of U.S. Publ. No. 2018/0251153 to Li et al. (hereinafter Li), as applied to claims 1-8 and 19, and further in view of U.S. Publ. No. 2010/0213397 to Trudeau et al. (hereinafter Trudeau).
Regarding claim 9, as best understood, Lavoie discloses that the powered suspension system (71) raises the height of the entire vehicle (12) (see FIG. 7, shows the entire vehicle going up and down in dotted lines).
Lavoie in view of Li may not explicitly disclose raising until the threshold resistance value is detected.  However, Trudeau discloses detecting engagement when the threshold resistance value (servo current) is detected (see FIG. 6 and paragraph [0072]).  It would have been obvious to a person having ordinary skill in the art before 
Regarding claim 10, Lavoie in view of Li and Trudeau discloses that the controller (38 of Lavoie) detects that the hitch ball (24 of Lavoie) is received within the coupler (26 of Lavoie) by: receiving a measurement of a current drawn by the power suspension system (71 of Lavoie) (see Trudeau, paragraph [0072], discloses measuring servo current); and monitoring the measurement for the current drawn exceeding a predetermined threshold value (threshold value of Trudeau) indicating an increased load on the powered suspension system (71 of Lavoie) (see Trudeau, paragraph [0072]).
Regarding claim 21, Lavoie in view of Li and Trudeau discloses that it is determined that the hitch ball (24 of Lavoie) is received within the coupler (26 of Lavoie) by: receiving a measurement of a current drawn by the power suspension system (71 of Lavoie) (see Trudeau, paragraph [0072], discloses measuring servo current); and monitoring the measurement for the current drawn exceeding a predetermined threshold value (threshold value of Trudeau) indicating an increased load on the powered suspension system (71 of Lavoie) (see Trudeau, paragraph [0072]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0158007 to Lavoie (hereinafter Lavoie) in view of U.S. Publ. No. 2010/0213397 to Trudeau et al. (hereinafter Trudeau).

Lavoie may not explicitly disclose receiving a measurement of a current drawn by the suspension system; and stop raising the height of the rear of the vehicle upon determining that the current drawn exceeds a predetermined threshold value indicating an increased load on the suspension system because Lavoie does not explicitly disclose how it is determined that the hitch ball (24) is seated in the coupler ball socket (26).  However, Trudeau discloses receiving a measurement of the current drawn (servo current), and determining that the current drawn (servo current) exceeds a predetermined threshold value (threshold value) indicating an increased load on the servo (90) (see FIG. 6 and paragraph [0072], discloses that detecting an increased load detects that the linkage (92) is engaged with the plunger (52)).  It would have been .

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0158007 to Lavoie (hereinafter Lavoie) in view of U.S. Publ. No. 2010/0213397 to Trudeau et al. (hereinafter Trudeau), as applied to claim 11, and further in view of U.S. Publ. No. 2018/0251153 to Li et al. (hereinafter Li).
Regarding claim 12, Lavoie discloses that the suspension system (71) is a powered active suspension system (71) (see paragraph [0031]).  Lavoie in view of Trudeau may not explicitly disclose that the controller further causes the suspension system to lower the height of the rear of the vehicle prior to the hitch ball of the vehicle reaching the aligned condition with the coupler.  However, Li discloses that the controller (328) further causes the suspension system (330) to lower the height of the rear of the vehicle (100) prior to the hitch ball (162) of the vehicle (100) reaching the aligned condition with the coupler (212) (see FIGS. 1, 5B, 5C, and 6 and paragraph [0048]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the lowering of Li into the device of Lavoie in view of Trudeau in order to ensure that the ball does not hit the coupler.
Regarding claim 13, Li discloses that the position data for the coupler (212) of the trailer (200) includes a height of the coupler (212); and the causing of the suspension 
Regarding claim 14, as best understood, Lavoie in view of Trudeau and Li discloses that the suspension system (71 of Lavoie) adjustably supports the entire vehicle (12 of Lavoie) at a height (see Lavoie, FIG. 7, shows the entire vehicle going up and down in dotted lines); and the controller (38 of Lavoie) causes the suspension system (71 of Lavoie) to raise the height of the entire vehicle (12 of Lavoie) until the threshold resistance value (of Trudeau) is detected (see Lavoie, FIG. 7, shows the entire vehicle going up and down in dotted lines).
Regarding claim 15, Lavoie in view of Trudeau and Li discloses that by stopping the raising of the height of the rear of the vehicle (12 of Lavoie) upon determining that the current drawn (current of Trudeau) exceeds a predetermined threshold value (threshold of Trudeau), the controller (38 of Lavoie) stops raising the height of the rear of the vehicle (12 of Lavoie) when the hitch ball (24 of Lavoie) is received within the coupler (26 of Lavoie) (see Lavoie, FIG. 7).  
Lavoie in view of Trudeau and Li may not explicitly disclose that the raising is stopped before the couple is raised by more than one inch.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the device of Lavoie in view of Trudeau and Li be precise when raising such that the coupler is raised by an inch or less in order to reduce wasted effort and energy.

Regarding claim 17, Li discloses that the at least one radar unit (420) includes left and right rear radar units (420) respectively mounted on left-rear and right-rear corners of the vehicle (100) (see FIG. 1).
Regarding claim 18, Lavoie discloses at least one of a rear vehicle camera (40) and an ultrasonic sensor (44) (see FIG. 1 and paragraphs [0022] and [0023]), wherein: at least one additional portion of the position data for the coupler (26) is acquired from the at least one of the rear vehicle camera (40) and the ultrasonic sensor (44) (see FIG. 1 and paragraph [0031]).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649